DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-15 is/are pending.  Claim(s) 2-3, 6-7, and 9 is/are withdrawn.  
Response to Arguments
Applicant's arguments filed 7/15/2021 have been fully considered but they are not persuasive. 
Applicant argues the amended language of claims 1 and 10 is not taught by Kellan.  The Examiner disagrees and notes each amendment is taught by Kellan as detailed below in the prior art rejection section. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description
Claims 14-15 require at least a portion of the haptic structure subtends an angle of at least 120 degrees around the optic.  The only disclosure of this angle in the text is at [0026] which does not provide any angle values.  90 degrees is supported in Applicant’s Figures, but it is not clear from the Figures where 120 degrees would be (annotated Figure 1A below), therefore this angle boundary is new matter.   

    PNG
    media_image1.png
    698
    996
    media_image1.png
    Greyscale

Annotated Figure 1A, instant Application


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 8 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Kellan (US 6,241,777 B1).
Regarding Claim 1, Kellan teaches an ophthalmic device (e.g. abstract, Figures 1-4) comprising: 
an optic (e.g. Figure 1, #12) including an optic axis extending through an anterior surface and a posterior surface of the optic in a substantially perpendicular direction, wherein the optic is configured such that the optic axis extends substantially parallel to an optical axis of an eye when implanted into an eye (e.g. Figure 2, optical axis is OA and the optic axis a substantially parallel axis through optic #12); and
a haptic structure coupled with the optic (e.g. Figure 1, #s 14) and for retaining the ophthalmic device within a capsular bag of the eye (e.g. column 5, lines 22-27), at least a portion of the haptic structure having a cross-section spanning in a direction that is substantially parallel to the optic axis (e.g. Figures 2-3), the cross-section comprising a continuously curved peripheral surface extending along the direction of the optic axis (e.g. Figures 2-3) for contacting the capsular bag (as the peripheral surface includes the radially outermost edges, at least these edges will contact the capsular bag when implanted in the capsular bag), and wherein the at least a portion of the haptic structure subtends an angle of at least 90 degrees around the optic (e.g. annotated Figure 1 below, the angle is that between the dotted lines; the solid lines show the remainder of a diameter and a 90 degree location). 

Claim 5, the haptic structure is a closed-loop haptic structure (e.g. Figure 1). 
Regarding Claim 8, the cross-section is concave (e.g. annotated Figure 2 below). 

    PNG
    media_image2.png
    337
    787
    media_image2.png
    Greyscale

Annotated Figure 2, Kellan

    PNG
    media_image3.png
    822
    1146
    media_image3.png
    Greyscale

Annotated Figure 1, Kellan

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 4 and 10-12 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Kellan (US 6,241,777 B1) as discussed supra, in view of Deacon, et al (Deacon) (US 2008/0077238 A1).
Regarding Claims 4 and 11, Kellan discloses the invention substantially as claimed but fails to teach the haptic structure has at least one structure for reducing posterior capsular opacification (PCO), a feature for reducing PCO, a first coating for reducing PCO and a second coating on at least a portion of the peripheral surface for reducing adherence of the haptic structure to the capsular bag. 
Deacon teaches a structure for reducing PCO on a haptic support feature (e.g. Figures 6-7, [0053], [0012]). 
Deacon and Kellan are concerned with the same field of endeavor as the claimed invention, namely intraocular lenses. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kellan such that the texture of Kellan is on the haptic support structure in order to provide improved adhesion and have a tendency of cells in contact with the textured surface to not proliferate, either alone or in combination, which advantageously permits the textured surface to be used to reduce the problem of PCO (e.g. Deacon, [0012]).
Regarding Claim 12, the haptic structure has a first coating for reducing PCO (the first coating is made of the texturing discussed supra for claim 4). 

Regarding Claim 10.
Claim(s) 13 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Kellan (US 6,241,777 B1) in view of Deacon, et al (Deacon) (US 2008/0077238 A1) as discussed supra, and further in view of Avery, et al (Avery) (US 2009/0076603 A1).
Regarding Claim 13, the haptic structure has a first coating for reducing PCO (the first coating is made of the texturing discussed supra for claim 4).
The combination of Kellan and Deacon discloses the invention substantially as claimed but fails to teach a second coating on at least a peripheral surface for reducing adherence of the haptic structure to the capsular bag. 
Avery teaches a coating on at least a portion of the peripheral surface for reducing adherence of the haptic to the capsular bag (e.g. [0063]).
Avery and the combination of Kellan and Deacon are concerned with the same field of endeavor, namely coatings for IOL haptics.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kellan and Deacon such that there is a coating on at least a portion of the peripheral surface for reducing adherence of the haptic to the capsular bag as taught by Avery in order to provide for rapid release of the haptic (e.g. Avery, [0063]).



Claim(s) 14-15 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Kellan (US 6,241,777 B1), alone.
Regarding Claims 14-15, Kellan discloses the invention substantially as claimed but fails to teach at least a portion of the haptic structure subtends an angle of at least 120 degrees around the optic. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kellan such that the haptic structure subtends an angle of at least 120 degrees around the optic as such a modification would have been an obvious matter of design choice involving a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art and it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04 IV) and as such a modification would have been an obvious matter of design choice involving a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04 IV).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        9/16/2021